Title: To Thomas Jefferson from William Langborn, 12 May 1781
From: Langborn, William
To: Jefferson, Thomas



Sir
Tuckaho May 12th. 1781

I arrived here last evening in hopes of having the honor of seeing your Excellency. The reinforcements that you expected we should receive from Fredericksburg, and the Counties adjacent, have not arrived, nor have we reason to expect but a very small part of them shortly, from Genl. Wedons letter, which I inclose. The Marquis requests that you would please inform him of the number called in, the rifle men, the deficiency of Arms, when you think they may arrive, what number of mounted militia, all the Reinforce[ment] the General requests may be immediately ordered by your Excellency to rendezvous at Richmond. I think it necessary to forward a letter which was yesterday received from Genl. Nelson. In consequence of it the Marquis would beg leave to suggest to your Excellency the propriety and necessity there is for having immediately brought in, all horses that can possibly fall into the Enemies hands, he is informed that the Country exposed to the Enemy on the south side of appamattox abounds in the best horses of this Country. Should all those fall into their hands they will  have Cavalry almost equal to our little Army. I have directed Majr. Claiborne to hold in readiness four Quarter masters who will be furnished with a small force of Cavalry, and proceed on that business as soon as they can obtain your Excellencys Warrant.
The Boats which was directed to be built are not yet about. I doubt not but your excellency is sensible of the importance of them, and have given every necessary order relative to them.
Tools seems to be wanting. I am informed that there are many men with Tools at the point of Fork, who are engaged to build storehouses, those men could be of infinite Service to us at this Critical time, should your Excellency think so, we may promise ourselfs a speedy supply of Boats and many other conveniencies which we can not do without.
Our Army are at present near King’s land, the Enemy from the latest accounts remain at Petersburg, except a Small party that advanced up the river for six or seven miles.
Genl. Nelsons Brigade of Militia will very soon expire, and will go home, unless they can have assurances of a relief.
I have the Honor to be Yr. Excellencys most Obt Srvt,

Wm. Langborn aide, de Camp

